Citation Nr: 0503779	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  01-06 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from September 1963 to 
February 1978 and from October 1978 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which denied the 
veteran's claim of entitlement to service connection for 
tinnitus and bilateral hearing loss.  The veteran has 
perfected a timely appeal.  The veteran also testified at a 
videoconference Board hearing held in December 2001 before 
the undersigned Veterans Law Judge.

In a July 2002 decision, the Board granted service connection 
for bilateral hearing loss.

In September 2003, the Board remanded this claim to the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.  This claim has now been returned for 
appropriate disposition.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's current complaints of tinnitus are not 
related to active service, including a service connected 
disease or disability.



CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the appellant would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

In a letter dated in August 2001, the veteran and his 
representative were informed of what records VA would attempt 
to obtain on behalf of the veteran, what records the veteran 
was expected to provide in support of his claim, and of the 
need to advise VA of, or submit, any additional information 
or evidence that they wanted considered.  

The veteran and his representative also were provided with a 
copy of the appealed rating decision, the Board's September 
2003 remand, a statement of the case, and supplemental 
statements of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  
These documents served to further inform the veteran as to 
what evidence was needed to substantiate the claim.  At the 
hearing, the veteran was also advised of evidence he should 
submit to substantiate the claim, and was thereby informed of 
evidence he was responsible for submitting.

By way of these documents, they were specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
All of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, during the pendency of this appeal, VA provided 
the veteran with examinations in order to determine the 
nature, extent, and etiology of his claimed tinnitus.  The 
veteran has contended that the examiner on the most recent 
examination did not consider an accurate history.  However, 
she based her conclusions on service medical records showing 
normal hearing.  This reading of the service medical records 
is accurate.  Thus, the Board concludes that no further 
examinations are required in this case.  38 U.S.C.A. 
§ 5103A(d).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, including his service medical records and post-
service VA and private medical records.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim of entitlement to service connection for tinnitus 
poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
and Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A copy of the veteran's enlistment physical examination at 
his first enlistment in to active service in September 1963 
was not available for review.

There are no records of in-service treatment for tinnitus 
during the veteran's first period of active service.

On periodic physical examination in June 1972, clinical 
evaluation revealed that the veteran's ears were entirely 
normal.  The veteran's hearing was 15/15 or within normal 
limits.  He was found qualified for continued service.  These 
results were unchanged on periodic physical examinations of 
the veteran in June 1972 and March 1977.  

On periodic physical examination in September 1978, clinical 
evaluation revealed that the veteran's ears were normal.  He 
was found qualified for continued active service.  These 
results were unchanged on periodic physical examination of 
the veteran in August 1983.

There are no records of in-service treatment for tinnitus 
during the veteran's second period of active service.

The veteran provided no history of ear trouble at his 
retirement physical examination in March 1984.  He certified 
over his signature that he was in good health at that time.  
The in-service examiner stated that the veteran had no 
significant medical history.  Clinical evaluation revealed 
that his ears were normal, and the veteran was found 
qualified for retirement from active service.

A review of the veteran's DD-214's indicates that he was 
awarded the Republic of Vietnam Campaign Medal with Device, 
the Vietnam Service Medal with one bronze star, the 
Vietnamese Cross of Gallantry with two palms, and the Combat 
Action Ribbon.  No military occupational specialty was 
provided.

When he filed his service connection claim for tinnitus in 
May 2000, the veteran stated that he experienced ringing in 
both ears "that comes and goes."  He also stated that he 
had worked in the engineering department during active 
service and was around diesel engines on a regular basis.

On VA audiology evaluation in May 2000, the veteran 
complained of decreased hearing ability since 1997.  His 
medical history included known hearing loss bilaterally.  He 
did not use hearing aids.  Audiometric testing results 
indicated sensorineural hearing loss bilaterally.  Following 
this examination, the veteran was provided with bilateral 
hearing aids.

In an October 2000 statement, Dr. J.M.P. opined that the 
veteran's hearing loss was related to high noise exposure 
during active service because the veteran spent "his 
military career working around equipment and machinery as an 
engineer."

The veteran stated in his November 2000 notice of 
disagreement that he had been exposed to acoustic noise and 
concussive trauma from 5-inch guns while serving aboard the 
U.S. Coast Guard Cutter ROCKAWAY between 1963 and 1964.  The 
veteran stated that he served as a "fuse setter" for a 5-
inch gun aboard this ship and was not issued any noise 
protection.  Finally, he contended that his retirement 
physical examination had not included a hearing test.

On VA ear disease examination in January 2001, the veteran 
complained of intermittent tinnitus.  He denied any vertigo 
and headaches.  The VA examiner discussed the veteran's 
service medical records and specifically noted that there 
were no hearing problems or ear trouble noted at the 
veteran's retirement physical examination.  The veteran 
reported that he served as a gunner and a fuse setter on the 
U.S. Coast Guard Cutter ROCKAWAY, where he manned a 5-inch 
gun.  Physical examination revealed clear external auditory 
canals bilaterally.  Both tympanic membranes had a normal 
cone of light and appeared totally normal.  The veteran was 
able to hear without his hearing aids, but only with 
difficulty.  The VA examiner concluded that the veteran's ear 
examination was normal.

On VA audiology examination in January 2001, the veteran 
complained of periodic bilateral tinnitus.  The VA 
audiologist stated that she had reviewed the veteran's claims 
file.  The veteran reported that he had worked in an 
engineering department during service and had been exposed to 
diesel engine noise.  He denied dizziness.  Otoscopic 
examination revealed clear ear canals bilaterally.  The 
veteran's middle ear function was normal bilaterally.  In an 
April 2001 addendum to this examination report, the VA 
audiologist stated that, based on a review of the veteran's 
service medical records, there had been no significant change 
in the veteran's hearing sensitivity during service.

On VA ear disease examination in April 2001, the veteran 
specifically denied any other ear disease and complained only 
of bilateral hearing loss.  He also denied vertigo.  He 
reported that he had worked around a 5-inch gun early in his 
U.S. Coast Guard career and later in an engineering 
department.  He had no specific ear disease such as an ear 
injury, an ear infection, or ear surgery during service.  
Physical examination revealed that both ear canals were clean 
and both tympanic membranes were intact.  There was no 
evidence of otitis externa or otitis media.  

The veteran testified at his December 2001 videoconference 
hearing that he had experienced ringing in his ears ever 
since service, but he could not recall when it actually 
started.  

On VA audiology examination in September 2002, the veteran 
complained of intermittent and infrequent bilateral tinnitus.  
The VA examiner stated that the veteran's claims file was not 
available for review, although she reviewed the veteran's 
prior VA examinations.  The veteran stated that his tinnitus 
occurred weekly or less often and lasted between 1-5 minutes 
and some times interfered with communication but not with 
sleep.  He denied having any physical discomfort as a result 
of the noise.  

The veteran stated that he had spent 1 year in Vietnam 
manning a 5-inch gun during service.  Otoscopic examination 
revealed clear ear canals bilaterally.  There was good 
eardrum movement in both ears with unremarkable acoustic 
reflex thresholds.  The veteran's middle ear function was 
normal bilaterally.  

The VA examiner noted that tinnitus from noise exposure or 
trauma was typically constant and that the veteran's hearing 
had been normal at his retirement physical examination.  The 
VA examiner concluded that, because the veteran reported that 
his tinnitus occurred intermittently and infrequently, it was 
not likely that tinnitus was the result of his (service-
connected) hearing impairment.

The veteran provided no reported history of tinnitus on VA 
audiology examination in April 2003.

On VA audiology examination in March 2004, the veteran 
complained of tinnitus and worsening hearing loss.  He stated 
that his tinnitus was bilateral, constant, and worse at 
night.  Physical examination revealed no evidence of past or 
present infection in either of his ears.  There was no 
mastoid tenderness.  There also were no deformities in the 
ears or pinna, and no drainage, discharge, or tinnitus.  The 
VA examiner stated that it was significant that the veteran's 
hearing had been normal at his entrance and separation 
physical examinations.  In an addendum to this examination 
report, the VA examiner concluded that, although the veteran 
had been exposed to acoustic trauma without ear protection 
during service, his hearing problems were most likely not due 
to any line of duty injury.

On VA audiometric testing in March 2004, the veteran stated 
that recurrent bilateral tinnitus was present but its onset 
had been in the early 1990's.  He also stated that tinnitus 
occurred 3 to 4 times per week.  The VA audiologist stated 
that the most likely etiology of the veteran's tinnitus was 
the presence of hearing loss.  This audiologist also 
determined that, as the veteran's claims file contained 
evidence showing normal hearing at his discharge from service 
and as numerous physical examinations during service showed 
normal hearing, the veteran's tinnitus was not caused by 
noise exposure experienced during service.

In an April 2004 statement, the veteran stated that he served 
in Vietnam as an explosive loading detachment supervisor in 
Cat-Lai, Vietnam.  He also contended that his complaints of 
tinnitus were related to his service-connected hearing loss.


Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for tinnitus based on noise exposure during combat.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is  consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  The 
Court has held that a veteran's participation in combat may 
be established on the basis of evidence that the veteran was 
awarded certain military citations.  See Gaines v. West, 11 
Vet. App. 353, 359 (1998) (citing West v. Brown, 7 Vet. App. 
70, 76 (1994)).  "Satisfactory evidence" is credible lay or 
other evidence.  See Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996).  Such credible lay evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).  

Although 38 U.S.C.A. § 1154(b) does not establish a 
presumption of service connection, see Collette, 82 F.3d, at 
392, it eases the combat veteran's evidentiary burden of 
demonstrating that an in-service incident occurred to which 
the current disability may be connected.  See also Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995); Russo v. Brown, 9 Vet. 
App. 46, 50 (1996).  Therefore, "[s]ection 1154(b) provides 
a factual basis upon which a determination can be made that a 
particular injury was incurred...in service[,] but not a basis 
to link etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 137-38 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996)).

As just discussed, the veteran's service medical records do 
not show any history, diagnosis, or treatment of tinnitus.  
It is clear from a review of the veteran's service medical 
records that his retirement physical examination in March 
1984 included a hearing test which multiple post-service 
examiners interpreted as showing completely normal hearing at 
the veteran's discharge from active service.  Nonetheless, 
the veteran is competent to report ringing in his ears during 
service.

The veteran's post-service medical records disclose current 
complaints of tinnitus but do not contain a medical opinion 
linking current tinnitus to active service.

The veteran is also competent to report, as he has at times, 
that he had a continuity of tinnitus symptoms from the time 
of service to the present.  His reports of a continuity of 
symptomatology must be weighed against the negative medical 
nexus opinions, and the fact that the veteran has not 
consistently reported a continuity of symptomatology.  He has 
on occasion reported that he could not remember when his 
tinnitus began, or that it began in the 1990's, many years 
after service.

With respect to the contention that the veteran incurred 
tinnitus as a result of combat service in Vietnam, the Board 
again notes that there is no evidence in the veteran's 
service medical records that he experienced tinnitus at any 
time during active service.  However, a review of the 
veteran's DD-214's clearly discloses that he served in combat 
in Vietnam and was awarded the Combat Action Ribbon.  
However, as the Court held in Cohen, supra, service 
connection for an injury in combat requires a showing of 
current disability and a link between the current disability 
and service.

No medical nexus evidence exists in this case.  For example, 
although the veteran stated in September 2002 that his 
tinnitus was intermittent, the VA examiner noted that 
tinnitus from noise exposure or trauma was typically 
constant.  This VA examiner concluded that, because the 
veteran reported that tinnitus only occurred intermittently 
and infrequently, it was not likely that the veteran's 
tinnitus was the result of his service-connected hearing 
impairment.  The VA examiner also concluded in March 2004 
that, although the veteran had been exposed to acoustic 
trauma without ear protection during active service, his 
hearing problems were most likely not due to any in-service 
injury.  Finally, on VA audiometric testing in March 2004, 
the veteran stated that his complained-of recurrent bilateral 
tinnitus had begun only in the early 1990's (or more than 5 
years after his separation from service).  The VA audiologist 
determined that, as the claims file contained evidence 
showing normal hearing at the veteran's discharge from 
service and numerous physical examinations during service 
also showed normal hearing, the veteran's tinnitus was not 
caused by noise exposure during service.

The Board must weigh the veteran's occasional reports of a 
continuity of symptomatology against the medical opinions and 
the fact that the continuity of symptomatology has not been 
consistently reported.  When so weighed, the evidence is 
against a finding that current tinnitus is related to noise 
exposure in service.

The Board has also considered the contention that tinnitus is 
related to the service connected hearing loss.  See 38 C.F.R. 
§ 3.310 (2004).  As a lay person, the veteran is not 
competent to give an opinion as to the cause of his hearing 
loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
competent medical evidence is to the effect that there is no 
relationship between the service connected hearing loss and 
the claimed tinnitus.  Accordingly, service connection is not 
warranted on a secondary basis.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claim of entitlement to 
service connection for tinnitus.  The Board has considered 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Entitlement to service connection for tinnitus is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


